UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	January 1, 2016 — June 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As summer comes to a close, we note that despite multiple headwinds and uncertainties both at home and overseas, the overall trajectory of the equity markets has been somewhat positive so far in2016. It is heartening that markets have recovered from various international and domestic challenges. Weknow volatile markets can be unsettling, but if recent events are any indication, we believe it is important not to overreact to short-term developments and to focus instead on the long term. We believe the global environment continues to be supportive of stocks. Central banks around the world stand ready to add more stimulus and liquidity, if necessary, while the underpinnings of the U.S. economy remain solid, in our view. Overseas, higher hurdles to growth exist, but we believe that market gyrations may present investment opportunities. Within fixed income, yields have fallen — and in some cases have gone further into negative territory — as investors seek safety from turbulent markets, notably after the United Kingdom’s vote to depart the European Union. At Putnam, our portfolio managers seek positive returns in every kind of market environment, backed by our network of global analysts and their own experience navigating changing conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended June 30, 2016, as well as an outlook for the comingmonths. As always, it may be helpful for you to consult with your financial advisor, who can assist you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Performance summary (as of 6/30/16) Investment objective Capital appreciation Net asset value June 30, 2016 Class IA: $20.23 Class IB: $20.22 Total return at net asset value (as of 6/30/16)* Class IA shares† Class IB shares† S&P 500 Index 6 months 2.05% 1.91% 3.84% 1 year –1.37 –1.61 3.99 5 years 72.41 70.22 77.02 Annualized 11.51 11.23 12.10 10 years 91.60 86.89 104.65 Annualized 6.72 6.45 7.42 Life 164.09 153.28 188.22 Annualized 5.62 5.38 6.15 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Recent performance may have benefited from one or more legal settlements. † Class inception date: September 30, 1998. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Putnam VT Research Fund1 Report from your fund’s managers What was the market environment like during the fund’s six-month reporting period ended June 30, 2016? In the early part of 2016, stock and bond markets around the world generally suffered from low commodity prices and economic risks proceeding from China and other emerging economies. In addition, negative interest rates were an obstacle to global financial markets. Some of these pressures eased beginning in mid-February, particularly as oil prices began to rise and the U.S. dollar weakened relative to other global currencies. The remainder of the period was somewhat calmer by comparison — until, that is, U.K. voters elected in late June to leave the European Union. This surprising event caused some turmoil for U.S. markets, but we do not see it posing a substantial economic or market risk to the United States. Indeed, with the appointment of a new British Prime Minister shortly after period-end, we are cautiously optimistic that the period of fear and uncertainty stemming from “Brexit” will prove to be short-lived. How did the fund perform in this environment? Though it turned in positive results for the period, the fund lagged its benchmark, the S&P 500 Index. We avoided a number of mega-cap companies — some of the more stable, defensive companies available to investors — and this hurt relative results. In short, we believed these companies were not attractive on their fundamental merits but were places for investors to hide during the period. Similarly, our preference for smaller, growth-oriented biotech stocks over the stocks of larger, more stable pharmaceutical companies proved to be a drag on relative results. In addition, our emphasis on financial stocks that we believed would stand to benefit from rising interest rates detracted from relative returns, as rates actually declined during the period as a result of macroeconomic fears. What is your outlook for the U.S. economy and stock market? We continue to believe the U.S. economy is in the later stages of its expansionary cycle, and we think stock market volatility may continue to rise as this cycle matures. For the balance of 2016, our base case is for U.S. companies to exhibit modestly accelerating, low- to mid-single-digit earnings growth. Although strength appears to have returned to the U.S. dollar post-Brexit, we do not think this will be too much of a headwind for U.S. exporters, for example, and we expect relative stability in the price of oil to continue providing a boost to the energy sector. The global macroeconomic risks to this view cannot be ignored, however. Indeed, today we see a wider range of potential outcomes for the markets than we have seen in recent history. From our perspective, China’s economic situation poses perhaps one of the more substantial risks to the global economy. We do not think China has shed any of its credit-growth problems, and the risk of policy error in China runs high, in our view. Indeed, the entire non-U.S. political arena is fraught with a variety of uncertainties, so focusing on what could go wrong has become an important part of our analytical forecasting. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Aaron M. Cooper, CFA, is Director of Global Equity Research at Putnam. He joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Jacquelyne J. Cavanaugh; Kelsey Chen, Ph.D.; Neil P. Desai; Kathryn B. Lakin; Ferat Ongoren; and Walter D. Scully, CPA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2Putnam VT Research Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/16 to 6/30/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.81% 1.06% Annualized expense ratio for the six-month period ended 6/30/16 0.82% 1.07% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/16 for the 6 months ended 6/30/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.12 $5.37 $4.12 $5.37 Ending value (after expenses) $1,020.50 $1,019.10 $1,020.79 $1,019.54 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Research Fund 3 The fund’s portfolio 6/30/16 (Unaudited) COMMON STOCKS (96.8%)* Shares Value Aerospace and defense (4.6%) General Dynamics Corp. 3,946 $549,441 Honeywell International, Inc. 2,691 313,017 L-3 Communications Holdings, Inc. 1,402 205,659 Northrop Grumman Corp. 3,219 715,519 Raytheon Co. 1,118 151,992 Triumph Group, Inc. 1,165 41,358 United Technologies Corp. 1,339 137,314 Air freight and logistics (0.5%) United Parcel Service, Inc. Class B 2,070 222,980 Airlines (0.3%) American Airlines Group, Inc. 4,576 129,547 Auto components (0.3%) Johnson Controls, Inc. 3,100 137,206 Banks (5.0%) Bank of America Corp. 42,394 562,568 Citigroup, Inc. 5,486 232,552 JPMorgan Chase & Co. 11,070 687,890 KeyCorp 13,376 147,805 Wells Fargo & Co. 13,844 655,237 Beverages (3.7%) Dr. Pepper Snapple Group, Inc. 2,527 244,184 Molson Coors Brewing Co. Class B 1,709 172,831 Monster Beverage Corp. † S 2,233 358,865 PepsiCo, Inc. 8,836 936,086 Biotechnology (3.6%) Amgen, Inc. 1,854 282,086 Biogen, Inc. † 1,001 242,062 Celgene Corp. † 3,143 309,994 Gilead Sciences, Inc. 6,406 534,389 Medivation, Inc. † 2,412 145,444 TESARO, Inc. † S 1,738 146,079 Building products (0.2%) Allegion PLC (Ireland) 430 29,855 CaesarStone Sdot-Yam, Ltd. (Israel) † S 2,332 81,060 Capital markets (2.5%) AllianceBernstein Holding LP 6,328 147,442 Ameriprise Financial, Inc. 1,454 130,642 Bank of New York Mellon Corp. (The) 5,854 227,428 Charles Schwab Corp. (The) 13,152 332,877 Invesco, Ltd. 3,366 85,968 KKR & Co. LP 18,414 227,229 Chemicals (2.8%) Air Products & Chemicals, Inc. 590 83,804 Albemarle Corp. 927 73,520 Axalta Coating Systems, Ltd. † 2,943 78,078 Chemtura Corp. † 1,538 40,572 Dow Chemical Co. (The) 2,537 126,114 E.I. du Pont de Nemours & Co. 1,979 128,239 Ingevity Corp. † 333 11,335 Monsanto Co. 1,080 111,683 COMMON STOCKS (96.8%)* cont. Shares Value Chemicals cont. PPG Industries, Inc. 1,168 $121,647 Praxair, Inc. 537 60,353 Sherwin-Williams Co. (The) 1,299 381,477 Symrise AG (Germany) 570 38,840 W.R. Grace & Co. 272 19,913 Commercial services and supplies (1.4%) Rollins, Inc. 3,557 104,113 Stericycle, Inc. † 598 62,264 Tyco International PLC 10,798 459,995 Communications equipment (1.1%) Cisco Systems, Inc. 17,227 494,243 Construction materials (0.2%) Martin Marietta Materials, Inc. 235 45,120 Vulcan Materials Co. 286 34,423 Consumer finance (1.1%) Capital One Financial Corp. 2,716 172,493 Oportun Financial Corp. (acquired 6/23/15, cost $24,222) (Private) † ∆∆ F 8,499 21,800 Synchrony Financial † 11,823 298,885 Containers and packaging (0.4%) Ball Corp. 795 57,471 Multi Packaging Solutions International, Ltd. † 699 9,332 Sealed Air Corp. 1,897 87,205 Smurfit Kappa Group PLC (Ireland) 1,318 28,840 Distributors (0.1%) LKQ Corp. † 1,518 48,121 Diversified consumer services (0.4%) Bright Horizons Family Solutions, Inc. † 1,448 96,017 Service Corp. International/US 2,476 66,951 Diversified financial services (—%) Berkshire Hathaway, Inc. Class B † 160 23,166 Diversified telecommunication services (2.5%) AT&T, Inc. 19,845 857,502 Level 3 Communications, Inc. † 5,685 292,721 Electric utilities (2.0%) American Electric Power Co., Inc. 1,549 108,569 Edison International 1,164 90,408 Exelon Corp. 7,378 268,264 NextEra Energy, Inc. 1,941 253,106 PG&E Corp. 3,346 213,876 Electronic equipment, instruments, and components (0.3%) TE Connectivity, Ltd. 2,117 120,902 Energy equipment and services (0.5%) Baker Hughes, Inc. 1,089 49,147 Halliburton Co. 2,736 123,913 Independence Contract Drilling, Inc. † 3,613 19,619 Schlumberger, Ltd. 385 30,446 Food and staples retail (2.8%) Costco Wholesale Corp. 1,941 304,815 CVS Health Corp. 3,230 309,240 Kroger Co. (The) 5,198 191,234 4 Putnam VT Research Fund COMMON STOCKS (96.8%)* cont. Shares Value Food and staples retail cont. Wal-Mart Stores, Inc. 1,511 $110,333 Walgreens Boots Alliance, Inc. 4,526 376,880 Food products (2.0%) Campbell Soup Co. 455 30,271 General Mills, Inc. 1,532 109,262 Hain Celestial Group, Inc. (The) † 721 35,870 JM Smucker Co. (The) 1,531 233,340 Kellogg Co. 641 52,338 Kraft Heinz Co. (The) 3,636 321,713 Mead Johnson Nutrition Co. 1,123 101,912 Nomad Foods, Ltd. (United Kingdom) † 3,684 29,398 Health-care equipment and supplies (2.3%) Abbott Laboratories 900 35,379 Baxter International, Inc. 1 45 Becton Dickinson and Co. 1,278 216,736 Boston Scientific Corp. † 2,670 62,398 C.R. Bard, Inc. 759 178,486 Cooper Cos., Inc. (The) 687 117,869 DexCom, Inc. † 496 39,348 Edwards Lifesciences Corp. † 696 69,412 Intuitive Surgical, Inc. † 264 174,612 Medtronic PLC 1,749 151,761 Health-care providers and services (1.2%) Aetna, Inc. 635 77,553 Anthem, Inc. 249 32,704 Cardinal Health, Inc. 1,403 109,448 Cigna Corp. 1,250 159,988 Express Scripts Holding Co. † 1,193 90,429 Henry Schein, Inc. † 388 68,598 Health-care technology (0.2%) Castlight Health, Inc. Class B † 15,195 60,172 HTG Molecular Diagnostics, Inc. † 423 1,100 Press Ganey Holdings, Inc. † 873 34,353 Hotels, restaurants, and leisure (1.6%) Chipotle Mexican Grill, Inc. † 44 17,721 Hilton Worldwide Holdings, Inc. 7,727 174,089 Penn National Gaming, Inc. † 8,058 112,409 Restaurant Brands International LP (Units) (Canada) 10 416 Restaurant Brands International, Inc. (Canada) 2,477 103,043 Wynn Resorts, Ltd. S 1,313 119,010 Yum! Brands, Inc. 2,455 203,569 Household products (0.6%) Procter & Gamble Co. (The) 3,050 258,244 Spectrum Brands Holdings, Inc. 268 31,975 Independent power and renewable electricity producers (1.1%) Calpine Corp. † 11,814 174,257 NextEra Energy Partners LP 2,107 64,011 NRG Energy, Inc. 14,129 211,794 NRG Yield, Inc. Class C 3,946 61,518 Industrial conglomerates (0.8%) Danaher Corp. 2,524 254,924 Siemens AG (Germany) 960 98,340 COMMON STOCKS (96.8%)* cont. Shares Value Insurance (2.8%) American International Group, Inc. 6,889 $364,359 Assured Guaranty, Ltd. 6,277 159,247 Chubb, Ltd. 2,042 266,910 Genworth Financial, Inc. Class A † 18,098 46,693 Hartford Financial Services Group, Inc. (The) 5,379 238,720 Prudential PLC (United Kingdom) 11,628 198,092 Internet and catalog retail (2.8%) Amazon.com, Inc. † 1,222 874,488 Ctrip.com International, Ltd. ADR (China) † S 2,651 109,221 Delivery Hero Holding GmbH (acquired 6/12/15, cost $30,808) (Private) (Germany) † ∆∆ F 4 25,003 Priceline Group, Inc. (The) † 234 292,128 Internet software and services (5.2%) Alibaba Group Holding, Ltd. ADR (China) † S 1,531 121,760 Alphabet, Inc. Class A † 1,623 1,141,829 Criteo SA ADR (France) † S 1,027 47,160 Facebook, Inc. Class A † 6,696 765,219 GoDaddy, Inc. Class A † S 1,673 52,181 Tencent Holdings, Ltd. (China) 2,150 48,981 Wix.com, Ltd. (Israel) † 1,913 58,060 Yahoo!, Inc. † 3,480 130,709 IT Services (2.2%) Computer Sciences Corp. 2,866 142,297 Fidelity National Information Services, Inc. 2,553 188,105 MasterCard, Inc. Class A 2,473 217,772 Visa, Inc. Class A 6,234 462,376 Leisure products (0.1%) Brunswick Corp. 1,258 57,013 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 4,185 185,647 Machinery (0.6%) KION Group AG (Germany) 595 28,780 Manitowoc Foodservice, Inc. † 9,783 172,376 Pentair PLC 1,613 94,022 Media (3.4%) CBS Corp. Class B (non-voting shares) 2,492 135,664 Charter Communications, Inc. Class A † 1,487 339,988 Comcast Corp. Class A 6,605 430,580 DISH Network Corp. Class A † 995 52,138 Liberty Global PLC LiLAC Class A (United Kingdom) † 6 193 Live Nation Entertainment, Inc. † 9,116 214,226 Time Warner, Inc. 2,597 190,983 Walt Disney Co. (The) 1,821 178,130 Metals and mining (0.4%) Alcoa, Inc. S 2,192 20,320 ArcelorMittal SA (France) † 3,481 16,027 Barrick Gold Corp. (Canada) 832 17,763 Newmont Mining Corp. 1,706 66,739 Nucor Corp. 745 36,810 Steel Dynamics, Inc. 337 8,257 Multi-utilities (0.3%) Sempra Energy 1,127 128,501 Putnam VT Research Fund5 COMMON STOCKS (96.8%)* cont. Shares Value Multiline retail (0.4%) Dollar General Corp. 2,084 $195,896 Oil, gas, and consumable fuels (7.2%) Anadarko Petroleum Corp. 9,475 504,544 Antero Resources Corp. † 400 10,392 Apache Corp. 1,757 97,812 California Resources Corp. 27 329 Cenovus Energy, Inc. (Canada) 6,053 83,724 Cheniere Energy, Inc. † 876 32,894 Chevron Corp. 3,951 414,183 Cimarex Energy Co. 341 40,688 Concho Resources, Inc. † 422 50,332 ConocoPhillips 4,812 209,803 Continental Resources, Inc. † S 1,072 48,529 Devon Energy Corp. 1,265 45,856 ENI SpA (Italy) 12,276 198,192 Enterprise Products Partners LP 4,366 127,749 EOG Resources, Inc. 2,881 240,333 Exxon Mobil Corp. 63 5,906 Hess Corp. 566 34,017 Marathon Oil Corp. 8,856 132,929 Occidental Petroleum Corp. 2,080 157,165 Pioneer Natural Resources Co. 1,019 154,083 Range Resources Corp. S 4,152 179,117 Rice Energy, Inc. † 1,134 24,993 Royal Dutch Shell PLC Class A (United Kingdom) 10,387 283,600 Southwestern Energy Co. † 924 11,624 Suncor Energy, Inc. (New York Exchange) (Canada) 4,748 131,662 Suncor Energy, Inc. (Toronto Exchange) (Canada) 1,609 44,635 Targa Resources Corp. 383 16,140 Personal products (0.7%) Avon Products, Inc. 6,287 23,765 Coty, Inc. Class A 4,288 111,445 Edgewell Personal Care Co. † 2,241 189,163 Pharmaceuticals (4.7%) Allergan PLC † 2,071 478,587 Bristol-Myers Squibb Co. 4,155 305,600 Eli Lilly & Co. 3,555 279,956 Jazz Pharmaceuticals PLC † 404 57,089 Johnson & Johnson 1,811 219,674 Merck & Co., Inc. 6,122 352,688 Mylan NV † 3,640 157,394 Pfizer, Inc. 9,105 320,587 Real estate investment trusts (REITs) (3.6%) American Tower Corp. 3,181 361,393 AvalonBay Communities, Inc. 717 129,340 Boston Properties, Inc. 983 129,658 Equinix, Inc. 292 113,217 Equity Lifestyle Properties, Inc. 918 73,486 Essex Property Trust, Inc. 118 26,915 Federal Realty Investment Trust 413 68,372 Gaming and Leisure Properties, Inc. 3,511 121,059 General Growth Properties 3,797 113,227 Kimco Realty Corp. 1,041 32,667 Pebblebrook Hotel Trust 1,054 27,668 Public Storage 490 125,239 COMMON STOCKS (96.8%)* cont. Shares Value Real estate investment trusts (REITs) cont. Simon Property Group, Inc. 708 $153,565 Ventas, Inc. 1,633 118,915 Vornado Realty Trust 459 45,955 Real estate management and development (0.5%) CBRE Group, Inc. Class A † 1,351 35,774 RE/MAX Holdings, Inc. Class A 4,254 171,266 Road and rail (1.0%) Union Pacific Corp. 5,345 466,351 Semiconductors and semiconductor equipment (2.4%) Analog Devices, Inc. 1,028 58,226 Broadcom, Ltd. 693 107,692 Intel Corp. 4 131 Lam Research Corp. S 2,078 174,677 Micron Technology, Inc. † 10,409 143,228 NVIDIA Corp. 3,882 182,493 ON Semiconductor Corp. † 3,591 31,673 QUALCOMM, Inc. 2,977 159,478 Texas Instruments, Inc. 3,910 244,962 Software (3.6%) Adobe Systems, Inc. † 2,672 255,951 Microsoft Corp. 19,710 1,008,561 Oracle Corp. 2,889 118,247 salesforce.com, Inc. † 3,345 265,626 TubeMogul, Inc. † 1,542 18,350 Specialty retail (2.1%) Advance Auto Parts, Inc. 544 87,927 AutoZone, Inc. † 76 60,332 Five Below, Inc. † 1,910 88,643 GNC Holdings, Inc. Class A 2,135 51,859 Home Depot, Inc. (The) 3,245 414,354 TJX Cos., Inc. (The) 3,253 251,229 Technology hardware, storage, and peripherals (4.0%) Apple, Inc. 14,044 1,342,606 EMC Corp. 8,812 239,422 Hewlett Packard Enterprise Co. 4,852 88,646 HP, Inc. 12,620 158,381 Textiles, apparel, and luxury goods (0.9%) Hanesbrands, Inc. 7,177 180,358 NIKE, Inc. Class B 4,056 223,891 Tobacco (1.1%) Philip Morris International, Inc. 3,916 398,336 Reynolds American, Inc. 2,071 111,689 Water utilities (0.3%) American Water Works Co., Inc. 1,906 161,076 Total common stocks (cost $41,009,784) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $66) (Private) † ∆∆ F 23 $59 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,266) (Private) † ∆∆ F 402 1,140 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,973) (Private) † ∆∆ F 584 2,675 6 Putnam VT Research Fund CONVERTIBLE PREFERRED STOCKS (0.2%)* cont. Shares Value Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $4,311) (Private) † ∆∆ F 847 $3,880 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,416) (Private) † ∆∆ F 440 2,174 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $7,296) (Private) † ∆∆ F 950 6,566 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,463) (Private) † ∆∆ F 7,180 18,417 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $25,875) (Private) † ∆∆ F 9,079 23,288 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $39,489) (Private) † ∆∆ F 13,869 35,540 Total convertible preferred stocks (cost $104,155) SHORT-TERM INVESTMENTS (5.6%)* Shares Value Putnam Cash Collateral Pool, LLC 0.64% d 1,213,567 $1,213,567 Putnam Short Term Investment Fund 0.47% L 1,345,788 1,345,788 Total short-term investments (cost $2,559,355) Total investments (cost $43,673,294) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank OTC Over-the-counter Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $45,811,735. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $140,542, or 0.3% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $46,671 to cover certain derivative contracts. FORWARD CURRENCY CONTRACTS at 6/30/16 (aggregate face value $4,979,379) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/21/16 $253,392 $274,494 $(21,102) Canadian Dollar Buy 7/21/16 149,087 148,424 663 Euro Buy 9/21/16 283,454 285,725 (2,271) Barclays Bank PLC Canadian Dollar Sell 7/21/16 104,036 102,384 (1,652) Swiss Franc Buy 9/21/16 137,632 136,018 1,614 Citibank, N.A. Canadian Dollar Buy 7/21/16 117,427 121,124 (3,697) Euro Sell 9/21/16 1,255,899 1,265,182 9,283 Credit Suisse International Swiss Franc Sell 9/21/16 107,595 106,335 (1,260) HSBC Bank USA, National Association Canadian Dollar Buy 7/21/16 58,830 57,993 837 JPMorgan Chase Bank N.A. British Pound Sell 9/21/16 956,813 1,035,840 79,027 Canadian Dollar Sell 7/21/16 576,221 567,253 (8,968) Euro Buy 9/21/16 440,705 444,125 (3,420) Norwegian Krone Buy 9/21/16 1,207 1,210 (3) State Street Bank and Trust Co. British Pound Buy 9/21/16 235,273 259,147 (23,874) Euro Buy 9/21/16 32,496 32,740 (244) Israeli Shekel Sell 7/21/16 138,065 141,385 3,320 Total Putnam VT Research Fund7 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International units 156 $— 12/15/20 1 month USD-LIBOR-BBA minus Russell 2000 Total Return $(2,911) 0.58% Index Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,507,793 $—­ $25,003 Consumer staples 5,043,189 —­ —­ Energy 3,022,564 481,792 —­ Financials 6,855,827 198,092 21,800 Health care 5,697,667 —­ —­ Industrials 4,191,787 127,120 —­ Information technology 8,540,963 48,981 —­ Materials 1,620,175 83,707 —­ Telecommunication services 1,150,223 —­ —­ Utilities 1,735,380 —­ —­ Total common stocks Convertible preferred stocks —­ —­ 93,739 Short-term investments 1,345,788 1,213,567 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $28,253 $—­ Total return swap contracts —­ (2,911) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 8 Putnam VT Research Fund Statement of assets and liabilities 6/30/16 (Unaudited) Assets Investment in securities, at value, including $1,205,635 of securities on loan (Note 1): Unaffiliated issuers (identified cost $41,113,939) $44,445,802 Affiliated issuers (identified cost $2,559,355) (Notes 1 and 5) 2,559,355 Foreign currency (cost $219) (Note 1) 219 Dividends, interest and other receivables 69,674 Receivable for investments sold 1,200,110 Unrealized appreciation on forward currency contracts (Note 1) 94,744 Total assets Liabilities Payable to custodian 15,806 Payable for investments purchased 1,102,647 Payable for shares of the fund repurchased 26,690 Payable for compensation of Manager (Note 2) 20,889 Payable for custodian fees (Note 2) 8,291 Payable for investor servicing fees (Note 2) 4,080 Payable for Trustee compensation and expenses (Note 2) 61,974 Payable for administrative services (Note 2) 176 Payable for distribution fees (Note 2) 5,284 Unrealized depreciation on OTC swap contracts (Note 1) 2,911 Unrealized depreciation on forward currency contracts (Note 1) 66,491 Collateral on securities loaned, at value (Note 1) 1,213,567 Other accrued expenses 29,363 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $53,614,744 Undistributed net investment income (Note 1) 93,005 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (11,253,262) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,357,248 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $20,046,844 Number of shares outstanding 990,864 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.23 Computation of net asset value Class IB Net assets $25,764,891 Number of shares outstanding 1,274,270 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.22 The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund9 Statement of operations Six months ended 6/30/16 (Unaudited) Investment income Dividends (net of foreign tax of $3,104) $364,832 Interest (including interest income of $2,946 from investments in affiliated issuers) (Note 5) 3,230 Securities lending (Note 1) 4,264 Total investment income Expenses Compensation of Manager (Note 2) 124,736 Investor servicing fees (Note 2) 15,797 Custodian fees (Note 2) 10,177 Trustee compensation and expenses (Note 2) 2,419 Distribution fees (Note 2) 31,652 Administrative services (Note 2) 519 Auditing and tax fees 18,008 Other 13,428 Fees waived and reimbursed by Manager (Note 2) (644) Total expenses Expense reduction (Note 2) (1,836) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 359,256 Net realized loss on swap contracts (Note 1) (46,268) Net realized gain on foreign currency transactions (Note 1) 14,826 Net realized gain on written options (Notes 1 and 3) 30,000 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (3,829) Net unrealized appreciation of investments, written options and swap contracts during the period 324,845 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/16* 12/31/15 Decrease in net assets Operations: Net investment income $158,070 $437,281 Net realized gain on investments and foreign currency transactions 357,814 4,934,658 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 321,016 (5,960,657) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (364,775) (354,687) Class IB (399,283) (382,705) Decrease from capital share transactions (Note 4) (1,893,896) (6,771,754) Total decrease in net assets Net assets: Beginning of period 47,632,789 55,730,653 End of period (including undistributed net investment income of $93,005 and $698,993, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Research Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 6/30/16† $20.19­ .08­ .33­ .41­ (.37) $20.23­ * $20,047­ .41 * e .42 * e 40 * 12/31/15­ 20.76­ .20­ (.45) (.32) 20.19­ 20,684­ .81­ .98­ 90­ 12/31/14­ 18.22­ .21­ 2.53­ 2.74­ (.20) 20.76­ 15.17­ 24,359­ .83­ 1.11­ 94­ 12/31/13­ 13.83­ .17­ 4.43­ 4.60­ (.21) 18.22­ 33.60­ 25,321­ .82­ 1.08­ 90­ 12/31/12­ 11.84­ .19­ 1.97­ 2.16­ (.17) 13.83­ 18.28­ 23,099­ .85­ 1.42­ 89­ 12/31/11­ 12.13­ .13­ (.29) (.13) 11.84­ 22,578­ .83­ 1.10­ 98­ Class IB­ 6/30/16† $20.15­ .06­ .32­ .38­ (.31) $20.22­ * $25,765­ .53 * e .30 * e 40 * 12/31/15­ 20.71­ .15­ (.45) (.26) 20.15­ 26,949­ 1.06­ .73­ 90­ 12/31/14­ 18.18­ .17­ 2.51­ 2.68­ (.15) 20.71­ 14.86­ 31,372­ 1.08­ .87­ 94­ 12/31/13­ 13.79­ .13­ 4.43­ 4.56­ (.17) 18.18­ 33.36­ 32,988­ 1.07­ .83­ 90­ 12/31/12­ 11.81­ .15­ 1.96­ 2.11­ (.13) 13.79­ 17.92­ 30,009­ 1.10­ 1.16­ 89­ 12/31/11­ 12.11­ .10­ (.30) (.10) 11.81­ 32,108­ 1.08­ .85­ 98­ * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund 11 Notes to financial statements 6/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through June 30, 2016. Putnam VT Research Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after 12 Putnam VT Research Fund translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $47,717 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $1,213,567 and the value of securities loaned amounted to $1,205,635. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Putnam VT Research Fund 13 Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2015, the fund had a capital loss carryover of $11,412,566 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $11,412,566 N/A $11,412,566 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $43,870,950, resulting in gross unrealized appreciation and depreciation of $5,916,193 and $2,781,986, respectively, or net unrealized appreciation of $3,134,207. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 45.9% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.276% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $644. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $6,888 Class IB 8,909 Total $15,797 14Putnam VT Research Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2 under the expense offset arrangements and by $1,834 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $34, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $31,652 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $17,994,995 $20,624,127 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at beginning of the reporting period $38,540 $79,778 Options opened 30,873 66,709 Options exercised — — Options expired (30,873) (66,709) Options closed (38,540) (79,778) Written options outstanding at end of the reporting period $— $— Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/16 Year ended 12/31/15 Six months ended 6/30/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 26,234 $508,783 18,514 $384,487 9,690 $185,218 22,471 $459,583 Shares issued in connection with reinvestment of distributions 18,451 364,775 16,874 354,687 20,196 399,283 18,207 382,705 44,685 873,558 35,388 739,174 29,886 584,501 40,678 842,288 Shares repurchased (78,319) (1,529,922) (184,439) (3,834,779) (93,329) (1,822,033) (217,743) (4,518,437) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $1,155,850 $5,239,026 $5,049,088 $2,946 $1,345,788 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Putnam VT Research Fund 15 Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $19,000 Written equity option contracts (contract amount) (Note 3) $19,000 Forward currency contracts (contract amount) $5,000,000 OTC total return swap contracts (notional) $920,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $94,744 Payables $66,491 Equity contracts Receivables — Payables 2,911 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options contracts Swaps Total Foreign exchange contracts $— $10,264 $— $10,264 Equity contracts 28,226 — (46,268) $(18,042) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options contracts Swaps Total Foreign exchange contracts $— $(3,881) $— $(3,881) Equity contracts 5,669 — 18,399 $24,068 Total 16Putnam VT Research Fund This page intentionally left blank. Putnam VT Research Fund 17 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of Barclays Citibank, Credit Suisse Goldman Sachs HSBC Bank USA, JPMorgan Chase State Street Bank America N.A. Bank PLC N.A. International International National Association Bank N.A. and Trust Co. Total Assets: OTC Total return swap contracts* # $— $— $— $— $— $— $— $— $— Forward currency contracts # 663 1,614 9,283 — — 837 79,027 3,320 94,744 Total Assets $— $— Liabilities: OTC Total return swap contracts* # $— $— $— $— $2,911 $— $— $— $2,911 Forward currency contracts # 23,373 1,652 3,697 1,260 — — 12,391 24,118 66,491 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— Net amount $(22,710) $(38) $5,586 $(1,260) $(2,911) $837 $66,636 $(20,798) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 18 Putnam VT Research Fund Putnam VT Research Fund 19 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2016. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam 20 Putnam VT Research Fund Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that this expense limitation was not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2018. Putnam Management’s support for this expense limitation arrangement was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — Large-Cap Core Funds) for the one-year, Putnam VT Research Fund 21 three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 3rd 1st 1st Over the one-year, three-year and five-year periods ended December 31, 2015, there were 204, 192 and 180 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Putnam VT Research Fund This page intentionally left blank. Putnam VT Research Fund23 This page intentionally left blank. 24Putnam VT Research Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Advisors 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler The Putnam Advisory Company, LLC Legal Counsel Robert E. Patterson One Post Office Square Ropes & Gray LLP George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens Marketing Services Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Research Fund 25 This report has been prepared for the shareholders H520 of Putnam VT Research Fund. VTSA067 301628 8/16 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2016
